Citation Nr: 1725153	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral mild patellofemoral crepitation of the knees, to include as secondary to service-connected hallux valgus and bunion of the left foot.  

2.  Entitlement to a compensable rating for hallux valgus and bunion of the left foot.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 16, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied the issues of an increased rating for hallux valgus and bunion of the left foot and service connection for bilateral mild patellofemoral crepitation of the knees.  These issues were remanded by the Board in October 2016.  By rating decision of February 2009, a TDIU was denied.  In December 2012, February 2014 and October 2016 remands, the claim for TDIU was remanded.  

The Veteran testified at a Travel Board hearing in March 2017, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the VBMS file.  

The issues of an increased rating for hallux valgus and bunion of the left foot and service connection for bilateral knee disorder, to include as secondary to service-connected hallux valgus and bunion of the left foot, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.  



FINDING OF FACT

On March 16, 2017, prior to the promulgation of a decision in the appeal, VA was informed by the Veteran during the March 2017 Travel Board hearing that a withdrawal of the issue of entitlement to TDIU was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of entitlement to TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

In a statement by the Veteran at her March 2017 Travel Board hearing, she indicated, in pertinent part, that she desired to withdraw her claim for entitlement to TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and the appeal is dismissed.  



ORDER

Entitlement to a TDIU is dismissed.  


REMAND

The Veteran has claimed service connection for a bilateral knee disorder, to include as secondary to her service-connected hallux valgus and bunion of the left foot.  Also, the Veteran has claimed that her service-connected hallux valgus and bunion of the left foot disability is more severe than the noncompensable rating reflects.  She also maintains that the left foot disability has worsened.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, in this case, there is no indication that secondary service connection of the bilateral knee disorder has been addressed as secondary service connection on an aggravation basis.  This must be addressed.  

Further, the Veteran claims that the service-connected hallux valgus and bunion of the left foot has worsened.  During the March 2017 Travel Board hearing, the Veteran's representative indicated that the Veteran's last VA examination in 2013, was old, and a new examination was needed.  VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her left foot disability and which is in accordance with Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed.  

2.  Following completion of the above, the AOJ should arrange for a VA examination to determine the nature and etiology of the Veteran's bilateral mild patellofemoral crepitation of the knees and any other knee disorder diagnosed on examination.  All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's connected bilateral mild patellofemoral crepitation of the knees (or any other diagnosis made following examination), was due to service, or caused or aggravated by the service-connected hallux valgus and bunion of the left foot.  

If it is determined that aggravation beyond the natural progress of the bilateral mild patellofemoral crepitation of the knees (or any other knee disorder) exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file must be made available to the examiner for review, to include the Veteran's Travel Board testimony, lay statements and any new medical evidence not reviewed and submitted in connection with the claim.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Schedule the Veteran for an examination of her hallux valgus and bunion of the left foot.  The claims file must be made available to the examiner who should indicate in the examination report that he or she has reviewed the claims file in conjunction with the examination.  

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing and also test the range of motion in the right foot.  If the examiner is unable to conduct the requested testing, or concludes the requested testing is not necessary, he or she should clearly explain why that is so.  Correia.  

The examiner must comment on excursion, strength, speed, coordination, endurance, less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain, including pain on movement, swelling, deformity and atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45.  

The examiner must provide an opinion as to the severity of the Veteran's left foot symptoms and how those symptoms impact the Veteran's occupational functioning.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  When the development requested above has been completed, the case should be readjudicated by the AOJ on the basis of the additional evidence.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


